PER CURIAM.
Appellant has filed a motion 'for the appointment of counsel by this court fob him, and allowance of counsel fees. Our jurisdiction in bankruptcy proceedings is confined to “ * * * review, affirm, revise, or reverse * * * ” orders of the district court. 11 U.S.C. § 47, 11 U.S.C.A. § 47. We have no jurisdiction to make such an order. The motion is denied.
There is also an appeal from the denial by the district court of a petition to appoint counsel. Assuming the order is properly appealed from, the record is not before us and hence the decision on that matter must await the filing of the transcript, the briefing and the hearing on the merits.
With regard to the following orders in Group A and B, appearing on page 2 of appellee’s motion, filed December 27, 1943, appeals were cóncededly taken after forty days after their entry, and are dismissed.
The motion to dismiss the entire matter for failure to file a record with due diligence is denied.
The motion to be freed of printing the record and substituting in its place three typewritten copies of the transcript actually filed is granted.
The motions to dismiss as to the several remaining orders are continued until the hearing on the merits.